       Case 2:18-cv-02308-SM-MBN Document 86 Filed 12/09/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


BRITTANY DUCRE, ET AL   *                           CIVIL ACTION NO. 2:18-CV-2308
                        *
VERSUS                  *                           JUDGE SUSIE MORGAN
                        *
FAMILY DOLLAR STORES    *                           MAGISTRATE JUDGE
OF LOUISIANA, INC.      *                           MICHAEL NORTH
*************************

                          MOTION FOR SUMMARY JUDGMENT

       NOW INTO COURT, through undersigned counsel, comes defendant, Slidell

Properties, LLC, who moves for summary judgment in this matter for the same reasons asserted

by Family Dollar Stores in its Motion for Summary Judgment.              Summary judgment is

appropriate in this matter because there is no evidence that defendants either knew or should

have known of the allegedly dangerous condition. Further, Plaintiff testified that she did not

know what caused her to fall, so she will be unable to meet her burden of proving causation.

Finally, the allegedly defective condition does not present an unreasonable danger, as a matter of

law.

       Accordingly, it is respectfully submitted that defendants are entitled to judgment as a

matter of law, all as more fully set forth in Family Dollar’s memorandum in support of its

Motion for Summary Judgment and the exhibits attached thereto.
      Case 2:18-cv-02308-SM-MBN Document 86 Filed 12/09/19 Page 2 of 2




                                  Respectfully submitted,

                                  LAW OFFICES OF JULIE E. VAICIUS

                                  /s/Thomas H. Barnett
                                  THOMAS H. BARNETT, T.A.
                                  Bar No. 23637
                                  JULIE E. VAICIUS
                                  Bar No. 27456
                                  3900 N. Causeway Blvd., Suite 1040, Metairie, LA. 70002
                                  Phone: (504) 836-2771
                                  Fax: (877) 369-4892
                                  Thomas.Barnett@theHartford.com
                                  Julie.Vaicius@theHartford.com

                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing pleading has been served upon all

counsel of record through the CM/ECF system, email, facsimile or mail, this the 9th day of

December, 2019.

                                         /s/Thomas H. Barnett
